Citation Nr: 1113791	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  05-30 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension with headaches, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty September 1965 to August 1975.

This case is before the Board of Veteran's appeals on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

When this case was before the Board in June 2007, it was remanded for further development.  The case has since been returned to the Board for further appellate action.

The Board notes that the Veteran's appeal initially included a claim for entitlement to service connection for tinnitus, to include on a secondary basis.  By a July 2009 rating decision, the Appeals Management Center granted service connection for tinnitus.  As such, the claim is no longer before the Board. 

The issue of entitlement to service connection for hypertension with headaches is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran has PTSD as a result of verified in-service stressors.



CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).


Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

If the evidence establishes that a Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he has PTSD related to his active service, particularly stress due to his combat experiences.    

In various statements as well as in his November 2005 hearing before the undersigned, the Veteran reported that while he was stationed in Taiwan during his first tour of active duty, he participated in multiple secret, support, and combat missions from Taiwan into various locations in Vietnam.  As a result of those missions, he encountered combat action on more than one occasion.  Personnel records, special orders, and aeronautical orders confirm that the Veteran participated frequently and regularly in aerial flight.  Specific orders show that the Veteran flew support missions for the Marines who were entrapped in January 1968 at Khe Sahn under a 77 day siege.  A February 1971 aeronautical order notes that a hazardous duty code 2 was assigned with respect to the Veteran for the period of February to June 1971.  Moreover, the Veteran reported that there were frequent rocket strikes on Tan Son Nhut Air Base between August 1968 and September1969.

The Veteran further stated that during the TET Offensive in 1968, he flew C-130 support missions in which they would take in replacements and pick up wounded soldiers and transfers.  Some of these missions were Medivacs, some were transporting POWs, and others were carrying Vietnamese paratroopers.  Another event was in Khe Sahn during C-130 LERPs for the Marines, there was constant small arms fire, and a plane and five soldiers were lost during a resupply mission in early 1968.  

Service treatment records are negative for any evidence of a psychiatric disorder, including PTSD.  Reports of medical history dated in September 1965, October 1966, January 1971, and July 1975 document no complaint of depression, trouble sleeping, or nervous trouble of any sort.  Reports of periodic examinations dated in September 1965, October 1966, January 1971, April 1974, and discharge examination of July 1975 all note a normal psychiatric state.

Private post service treatment records dated from June to September 2000, note treatment for depression and anxiety as well as complains of suicidal ideation, job concerns and family problems.  

VA treatment records dated from April 2002 to July 2003 note treatment for anxiety and depression as well as a diagnosis of PTSD.  A June 2003 psychiatric evaluation noted that the Veteran initially complained of anxiety and stated that he had more problems with PTSD symptoms since the war in Iraq had occurred.  A diagnosis of PTSD was provided.  Subsequent records showed continued treatment for PTSD, anxiety and depression.

A June 2004 Psychiatric Impairment Report from IBM indicates that the Veteran was borderline for functioning and not expected to return to his previous level of function.  An impairment rating of four on a scale of one to five was provided due to diagnoses of PTSD and major depression.

VA social work records dated from June 2004 to April 2005 note that the Veteran reported that he was a crew chief in the Air Force in Vietnam from September 1968 to September 1969 where he performed on a maintenance ground crew for various aircraft that flew support and evacuation missions.  The Veteran complained of severe PTSD symptoms including having almost strangling his wife during the course of a nightmare.  The Veteran was requesting admission into a residential program for treatment of PTSD.

A November 2005 letter from C.L.B., CMSW from the Vet Center indicates that the Veteran had been in therapy through the Vet Center for chronic symptoms of PTSD.  A separate November 2005 letter from S.O., Ph.D., notes that the Veteran had received treatment at the Vet Center for serious PTSD symptoms and had been in to the residential program from April to June 2005.

The Veteran was afforded a VA examination in May 2009.  The examiner noted that the Veteran had combat experience related to duties involving medivac and resupply at Khe Sahn near the demilitarized zone, as well as being stationed in Saigon during his second tour of duty.  The examiner noted that while the Veteran had difficulty recalling the exact dates of the remote events, his reported stressors were detailed in his claims file.  The Veteran reported re-experiencing his stressful events in nightmares and intrusive thoughts.  Other PTSD symptoms included persistent avoidance of stimuli associated with the trauma, difficulty falling asleep, irritability, exaggerated startle response, difficulty concentrating, and disturbances in social and occupational functioning.  The Veteran reported experiencing some level of stress for many years after his active duty but it was not until the Iraq war and concomitant health problems that the Veteran actually sought treatment.  The examiner stated that the Veteran's primary stressor was actually the summation of accumulation of many events that the Veteran witnessed or experienced during his two tours during the Vietnam War.  The examiner stated that this was consistent with the Veteran's other medical records, as well as both the inpatient and outpatient PTSD therapists that treated the Veteran for PTSD.  Thus, the examiner provided a diagnosis of PTSD due to combat-related experiences during his two tours in Vietnam.  

In the Board's opinion, the preponderance of the evidence supports the Veteran's claim.  The Veteran's personnel records as well as numerous orders show that the Veteran participated in multiple missions from Taiwan into various locations in Vietnam.  As a result of those missions, he encountered combat action on more than one occasion.  The Veteran was diagnosed with PTSD in 2003 and the May 2009 VA examiner opined that the Veteran's PTSD was related to his meticulously documented stressors reported by the Veteran and confirmed after a review of the claims file.  Thus, in light of the medical evidence indicating that that the Veteran's PTSD is related to his active service, the Board concludes that service connection is in order for PTSD.


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran contends that his hypertension is related to his service-connected - PTSD and diabetes mellitus.  

The Board notes that the Veteran was diagnosed with diabetes in the late 1990s and reported being "borderline hypertensive" prior to his initial diagnosis of hypertension in 2001.

The Veteran was afforded a VA examination in April 2009 to determine the etiology of his hypertension, to include whether the Veteran's hypertension is related to service-connected disability.  The examiner opined that the Veteran's hypertension was, "less likely than not to be secondary to diabetes or any other service-connected condition.  However, there may be an aggravation of his pre-existing hypertension brought on by diabetes and by post-traumatic stress disease."  However, the examiner added that it was, "very difficult to delineate baseline manifestations of the hypertension and then understand the exacerbations caused by diabetes or PTSD without resorting to speculation."

The Board notes that during the pendency of the Veteran's claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  As amended, the regulation provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2007-2010).  

The amendments to this section are not liberalizing.  Therefore, the former version of the regulation should be applied, and another VA opinion addressing the etiology of the Veteran's hypertension should be obtained.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The claims folder should be returned to the physician who performed the April 2009 VA examination to determine the etiology of the Veteran's hypertension.  The physician should be requested to prepare an addendum expressing an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension is or has been aggravated by his PTSD and/or diabetes mellitus.  The examiner should be requested to provide the rationale for the opinion but also told that it is not necessary for him to identify the baseline manifestations of the Veteran's hypertension.  

If the April 2009 examiner is not available, the claims folder should be provided to another physician with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  The RO or the AMC should also undertake any other development it determines to be warrante..

      3.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

